DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/10/2022 is acknowledged. Claims 1, 2, 4, 7-9, 13-16, 20, 22-26, 33 and 39 are currently pending. Claim 17 has been newly cancelled. Claim 1 has been amended. Accordingly, claims 1, 2, 4, 7-9, 13-16, 20, 22-26, 33 and 39  and are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Information Disclosure Statement
The IDS filed on 8/10/2022 has been considered. See the attached PTO 1449 form. 

New/Maintained Claim Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 13-14, 16, 20, 22-26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003). 
Gaetano throughout the reference teaches pharmaceutical solution formulations for pressurized metered dose inhalers capable of providing two or more active drug substances to the lungs for prevention or treatment of broncho-pulmonary disease (Abstract; Field of the invention).  
Regarding claims 1(i), 17, 20 and 25, 26, Gaetano discloses a solution formulation comprising formoterol fumarate (FF) and beclomethasone dipropionate (BDP) in HFA 134a propellant. The formulation further comprises 12% w/w ethanol as cosolvent (Example 1). Example 1 of the reference does not include a surfactant in the formulation and therefore reads on instant claim 20. Further, Example 1 of the reference does not contain perforated microstructures or polymers having amide and/or carboxylic acid ester repeating structural units and therefore reads on claim 26.
Regarding claim 33, as stated above, Gaetano teaches solution formulations for pressurized metered dose inhaler. The reference further states that the pressurized solution formulations are filled in a device, such as an aerosol inhaler (i.e. pressurized aerosol container) (Page 10, lines 20-22). The pressurized aerosol inhalers are necessarily sealed as they are well known in the art before the effective filing date of the instant invention.
Regarding claim 39, Gaetano teaches that the pressurized metered dose inhalers, upon actuation of the inhaler, deliver the active drug substances in a ratio which is substantially the same as the predetermined ratio of the active drug substances in the medicament and the active drug substances are delivered with substantially the same particle size distribution at stages (see Page 6, line 1-6). Table 2 of Example 1 in the reference further exemplifies the ratio of delivered BDP to FF being consistent with the ratio of BDP to FF in metered dose inhaler.  
Regarding claims 7, 8 and 9, Gaetano does not explicitly exemplify the formulation comprising the long acting muscarinic antagonist such those recited in instant claim 7, 8 and 9. However, the reference teaches that the formulation can also comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). 

Gaetano does not teach that the propellant component is 1,1-difluoroethane or the amount of 1,1-difluoroethane in the propellant component as recited in instant claims 1(ii), 13, 14, . It also does not explicitly teach that the composition is in the form of a suspension as recited in instant claim 24. However, these deficiencies are cured by Noakes.
Noakes teaches pharmaceutical metered dose inhaler fitted with a sealed and pressurized aerosol container container comprising a propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane, ethanol, and beclomethasone diproprionate and fluticasone propionate as the drug component (Abstract; Claims). The reference teaches that at least 99 weight % of the propellant component is 1,1-difluoroethane based on the total weight of the propellant component or the propellant component is entirely 1,1-difluoroethane (see Claims 4 and 5). Furthermore, the reference teaches that 1,1,1,2-tetrafluoroethane (i.e. HFA 134a)  has high global warming potentials (GWP), 1430, and most pharmaceutical actives for treating respiratory disorders, such as asthma, tend not to dissolve well (see: Page 2, line 23-26 and Page 3, line 9-19). Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with HFA-134, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives with reduced irritancy (see: Page 3, line 33-34 and Page 4, line 1-2). The reference discloses that the pharmaceutical composition of the invention have global warming potential of, preferably, less than 250 (see Page 6, line 4-6) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition (see Page 4, line 12-19).               
The teachings of Gaetano and Noakes have been set forth above. The above references do not teach the formulation comprising glycerol as recited in instant claim 1(iii). However, this deficiency is cured by Keller et al.
Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
While Gaetano discloses the amount of formoterol and beclomethasone per dose in example 1, the reference is silent on the total amount of these drug components in the composition. However, this deficiency is addressed by Noakes and Keller. 
As discussed supra, Noakes teaches the metered dose inhaler formulation comprise beclomethasone and the amount of the drug component ranges from 0.01 to 2 weight % of the composition (Pg. 6, line 13-17). Keller also discloses metered dose inhalers which comprise formoterol as one of the active and Keller teaches the formulations comprise 0.01 to 3% by weight of the active compound (Col. 9, line 24-33; claim 24, 50, 51).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and Keller and substitute HFA 134a propellant with 1,1-difluoroethane. One would have been motivated to do so because, as discussed supra, Noakes teaches that 1,1difluoroethan has lower global warming potential of 250 when compared to HFA 134a which has global warming potential of 1430. Moreover, Noakes teaches that high levels of ethanol can have unacceptable irritancy to the mouth and throat (see Page 3, line 28-31) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition. Therefore, one of ordinary skill in the art would have been motivated to incorporate the propellant taught by Noakes into the teachings of Gaetano.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and Keller and make the composition in the form of a suspension. One would have been motivated to do so because Noakes discusses problems related to HFA-134a propellant in solutions and suspensions and as discussed supra, Noakes teaches that incorporation of 1,1-difluoroethane as the propellant allows for a metered dose inhaler with low GWP in comparison with HFA-134a, reduced irritancy and forms stable suspensions or solutions. Noakes teachings suggest that it was well known in the art that metered dosed inhalers can be made in the form of solution and suspension and it further provides motivation of achieving stable solution and suspension with the use of 1,1-difluoroethane as the propellant and therefore it would have been obvious to one of ordinary skill in the art to make the formulation in the form of a suspension.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and Keller and substitute glycerol as a cosolvent because Gaetano already teaches a cosolvent (ethanol) in its formulation and Keller teaches that glycerol can also be added as a cosolvent in metered dose aerosols. It would have been obvious to one of ordinary skill in the art to try and substitute the different cosolvents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Furthermore, Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both Gaetano and Keller teach similar propellant components and active drug components in a metered dose aerosol and therefore one of ordinary skill in the art would have had a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and Keller and include the drug component in the amount taught by Noakes and Keller. One would have been motivated to do so since Gaetano teaches an amount of the active drug component per dose, but is silent on the total amount of the active in the composition and it would have been obvious to one skilled in the art to look towards the teachings of Noakes and Keller for the total amount beclomethasone and formoterol to add in the composition since such amounts were known in the art as shown in Noakes and Keller. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to the instantly claimed long acting muscarinic antagonist drug component, while the Gaetano reference does not exemplify this drug component in the formulation, Gaetano teaches the long acting muscarinic antagonists  such as glycopyrronium bromide (i.e. salt of glycopyrrolate)  can be included in the formulation. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, the Gaetano reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to further include the disclosed long acting muscarinic antagonist along with formoterol and beclomethasone in the formulation.     
With regards to claim 16, as discussed supra, Gaetano in Example 1 discloses the claimed drug components, HFA 134a propellant and ethanol along with 0.024% w/w hydrochloric acid as stabilizer. Gaetano in combination with Noakes and Keller teach the claimed 1,1-difluoroethane propellant and glycerol as discussed above. Therefore, with only 0.024% w/w of hydrochloric acid in the formulation, the teachings of the above references in combination read on instantly claimed limitation wherein at least 95 weight % of the composition is the three components (i), (ii) and (iii). 
With regards to claims 22 and 23, the Noakes reference provides the motivation for incorporating HFA-152a because of its lower global warming potential and other advantages discussed above. The structure of the prior art compositions is the same as the instantly claimed composition. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities.   
Furthermore, Table 6 and 7 of the instant specification show that the percentage of total impurities for both HFA-134a and HFA-152a at 1 month and 3 months is less than the claimed amount of 1.5% and 2.0%. These comparative examples in the disclosure of the instant invention do not show any criticality between HFA-152a and HFA-134a with regards to the total impurities as claimed in claims 22 and 23 because both of these examples read on the claimed percentage of total impurities. Therefore, even when the formulations of the prior art use the HFA-134a propellant as taught in Gaetano, because there is no unexpected results between HFA-134a and HFA-152a with regards to the impurities, both HFA-134a and HFA-152a would produce compositions with levels of impurities that fall within the scope of the instant claims. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 7-9, 13-14, 16, 20, 22-26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as applied to claims Claims 1, 7-9, 13-14, 16, 20, 22-26, 33 and 39 and further in view of Jager et al. (US 5,676,930; Oct. 14, 1997) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The teachings of the above references have been set forth above. 
The above references do not expressly teach the formulation comprising less than 500 ppm but greater than 0.5 ppm of water as recited in instant claim 2 and the formulation comprising less than 1000 ppm but greater 0.5 ppm of dissolved oxygen as recited in instant claim 4.  However, these deficiencies are cured by Jager et al. and Keller et al. as evidenced by Watson et al. 
Jagger teaches stabilized medicinal aerosol solution formulations comprising ipratropium bromide and 1,1,1,2-tetrafluoroethane(Abstract). It teaches other propellants that can be used include 1,1-difluoroethane (Col. 2, line 52-67). It also teaches formoterol as a medicament that can be included in the formulation (Col. 4, line 20-26). With regards to the amount of water in the formulation Jagger teaches that in propellant/cosolvent systems, the medicament may interact with the cosolvent and/or water present in the system to produce decomposition or degradation products (Col. 2, line 8-11). The reference further goes on to teach that small amounts of water may be added (up to about 5% by weight) to the propellant system to aid in manufacturing (Col. 3, line 13-20). This amount taught by Jagger overlaps with the instantly claimed amount of water. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). The presence of water of up to about 5% and dissolved oxygen in water of no more than 10 ppm overlap the amount of water and dissolved oxygen recited in the instant claims. 
Further, the Keller reference teaches that with the aid of dinitrogen oxide it is possible to displace oxygen from the hydrofluoroalkanes (i.e. HFA 134a and HFA 152a), as a result of which the storage stability of oxidation-sensitive active compounds is improved (Col. 6, line 40-43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Jagger and Keller and include water in small amount. One would have been motivated to do so because the reference teaches that though water present in the system interacts with medicament to produce decomposition or degradation products, a small amount of water can be added to aid in manufacturing. One of ordinary skill in the art would have had a reasonable expectation of success of incorporating the teachings of Jagger because both Gaetano and Jagger teach an aerosol propellant formulation with similar medicaments and propellants. Further, as discussed supra and as evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen. Thus, the presence of water would include dissolved oxygen in water of no more than 10 ppm. In addition, as discussed above, Keller teaches that displacing oxygen from the hydrofluoroalkanes results in improved storage stability of oxidation-sensitive active compounds but is silent on how much oxygen can be left since it would be difficult to keep the composition completely oxygen-free, which is also acknowledged in the instant specification (see Page 5, line 18-25). It would have been obvious to one skilled in the art to manipulate the amount of oxygen and determine an amount which would be optimal for the storage stability of oxidation-sensitive active compounds such formoterol taught by the combination of the prior art references above. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 7-9, 13-14, 15, 16, 20, 22-26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as applied to claims Claims 1, 7-9, 13-14, 16, 20, 22-26, 33 and 39 and further in view of DuPont (“1,1-Difluoroethane (HFC-152a)”, SIDS Initial Assessment Report For SIAM 22, UNEP Publications, Jun. 29, 2006).
The teachings of the above references have been set forth above. 
The above references do not expressly teach that the propellant component (1,1-difluoroethane) contain from 0.5 to 10 ppm of unsaturated impurities. However, this deficiency is cured by DuPont.  
DuPont discloses an assessment report for 1,1-difluoroethane (HFC-152a) (see Page 2). The reference discloses that HFC 152a is produced is in a closed system by catalytic reaction of vinyl chloride with hydrofluoric acid and is purified based on market specification (Page 6). DuPont further discloses that 1,1-difluoroethan has a purity of greater than 99.9% and typical impurities include low level of water, low level residual HCl and/or HF acids (Page 5). Greater than 99.9% equates to there being less than 1000 ppm of impurities which overlaps the instantly claimed amount of impurities. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DuPont because the Noakes reference already provides the motivation for incorporating 1,1-difluoroethan as discussed above and DuPont discloses that 1,1-difluoroethan comprises less than 1000 ppm impurities and therefore incorporating this component taught by Noakes would necessarily have the properties claimed in the instant invention.
	From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

 
Response to Arguments/Declarations
Applicant's arguments filed 8/10/2022 with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argued the data in tables 8 and 9 of instant specification show significant improvement in chemical stability in HFC-152a in comparison to HFC-134a for formoterol wherein the trend in reduction shows over a 2-fold reduction in degradation product generation in HFC-152a in comparison to HFC-134a for formoterol. Applicant argued this is of practical and statistical significance because formulations with reduced rates of degradation would be expected to have improved shelf life and the improvement shown by HFC-152a formulations are significant and of value to the industry. 
In response, while a 2-fold reduction in degradation product generation can be of statistical significance, applicant have not provided any data on how this results in a practical significance. While applicant argued that formulations with reduced rates of degradation would be expected to have improved shelf life, applicant have not provided any data which shows that the HFC-152a formulations have a shelf life which is significantly higher than formulations with HFC-134a. For example, the % of drug assay at 3 months for HFA-134a is 98.5 and 97.9 and for HFA-152a the % of drug assay at 3 months is 99.6 and 99.1. There appears to be a very slight improvement in terms of the % drug assay at 3 months for formulation with HFA-152a and this data in the specification does not appear to show that the HFA-152a formulations are of practical significance in terms of storage and shelf life. 
Applicant argued the stability of the drug component is an important consideration for drug products for a number of reasons including storage and shelf life of the product. It was argued that the FDA defines a significant change in drug stability as “A 5 percent change from the initial drug content assay value of a batch” and that all of the Examples provided in W01999065460 would be regarded as having significant chemical instability issues with loss of drug on storage testing ranging from 'about 10%' to 15% or so. Applicant argued that in contrast, the present application shows formulations based on HFC-152a show a clear stability improvement over those based on HFC-134a because in tables 8 and 9, after 3 months, the assay for formoterol in HFC-134a formulation dropped to 97.9% of original amount while that for HFA-152a only dropped to 99.1%. It was argued that assuming that this rate of decomposition is maintained, the HFC-134a composition would reach the 5% FDA acceptability threshold after only around 7 months. On contrast, the HFC-152 composition would require approximately 16 months to reach 5% FDA threshold. 
In response, the ‘460 reference was utilized by the examiner to show that ‘460 suggests formoterol remains chemically and physically stable even when using conventional aluminum cans and wherein the propellant can be HFA-152a. As has been discussed previously, the ‘460 reference clearly states the formulation was chemically and physically stable and one skilled in the art in possession of the reference would have expected that using conventional aluminum cans with HFA-152a as the propellant can be made chemically and physically stable. With respect to applicant’s argument regarding FDA guidelines on drug stability, in tables 8 and 9, the % of drug assay at 3 months for HFA-134a is 98.5 and 97.9 and for HFA-152a the % of drug assay at 3 months is 99.6 and 99.1. Per the data disclosed in tables 8 and 9, both the HFA-134a and HFA-152a formulations appear to show % assay which is within the 5% limit and thus the data provided in the present application does not appear to show there being a significant improvement of drug stability with the HFA-152a formulation. Also, while the FDA guidelines state a 5% change from the initial drug content assay value as a significant change in drug stability, the guidelines do not state the time frame at which this change is calculated. The instant specification also do not clearly define what constitutes chemical stability (e.g., the timeframe, % of impurities allowed and % assay). Thus, without a clear definition of what constitutes as chemically stable drug, applicant’s arguments of the present invention showing unexpected chemical stability is not persuasive at this time. Additionally, the examiner would point out that the HFA-152a propellant is a known propellant used in the metered dose inhaler as evidenced by the prior art references in the 103 rejections above. Also, as has been discussed in the previous office actions, the chemical stability issues of formoterol have been known and these issues are addressed in the prior art references. For example, the WO 1999065460A2 prior art document discloses that the stability of aerosol formulations comprising beta agonist (formoterol) can be significantly improved by utilizing more than 5% of a solvent (ethanol being the most preferred) capable of solubilizing or dissolving the drug (page 4, line 10-25; Claims). As discussed supra, WO 1999065460A2 discloses suitable fluoroalkanes include HFA-152a (1,1-difluoroethane). Therefore, the stability issues with formoterol were known in the art and were addressed even with the use of an HFA-152a propellant and it would have been obvious to one skilled in the art to use HFA-152a propellant in place of the HFA-134a propellant in the metered dose inhaler formulation . 
Applicant further argued that the impurity levels reported in Tables 8 and 9 of the present application are consistent with the various threshold values reported in the European Medicine Agency, Guidance on Impurities document.
 In response, the examiner argues that the European Medicine Agency does not disclose the timeframe at which those impurity levels are tested and as acknowledged by the applicant and the trend shown in Tables 8 and 9 of the specification, the impurity level would likely increase when measured after the 3 month mark and the level of impurities after the 3 month mark in table 9 for HFA-152a formulation would likely be over 0.15%, which is the qualification threshold in European Medicines Agency document.
Applicant pointed out that the claims have been amended to include the amounts of the drug component and ethanol component which make the data and results in the specification commensurate with the scope of the claimed invention.
In response, it is argued that the amount of the drug component used in example 3 and tables 6-9 is per a single dose. The examples do not disclose the total percentage amount per the weight of the composition as is recited in the instant claims. Thus, applicant’s argument that the data and results in the specification are now commensurate with the scope of the claimed invention is not persuasive at this time. 
Further, applicant reiterated arguments which have been addressed in the previous office actions. Applicant argued that no prior art has recognized any improved chemical stability of the claimed invention with beclomethasone and particularly formoterol fumarate in HFA-152a. It was argued that the claimed invention possesses unexpected results compared to the prior art. 
	In response, it is argued that the results and data presented in the instant specification does not appear to show there being chemical stability and particularly chemical stability over the full scope of the claim. For example, Table 8 and 9 do not appear to show there being an improved chemical stability which is of practical and statistical significance. The percent of total impurities in Table 8 (HFA-134) at 1 month are 0.08 and 0.11 and the percent of total impurities in Table 9 (HFA-152a) at 1 month are 0.07 and 0.09. There does not appear to be any significant improvement between the two propellants and the applicant have not shown how this minor improvement of practical and statistical significance. Further, the data and results provided in the instant specification do not appear to be commensurate with the scope of the claimed invention because the results do not show chemical stability occurring over a wide range of concentrations of the claimed ingredients. Thus, applicant’s argument that the claimed invention possesses unexpected results compared to the prior art is not persuasive at this time.  
Applicant argued that Gaetano teaches the two or more active drug substances are delivered with substantially the same particle size distribution and that Gaetano’s formulations require ethanol/HFA 134a and/or HFA 227 propellant which is essential to providing identical size distributions in the correct ratio of different active substances. The applicant argued that there is no teaching or guidance in Gaetano that a different propellant, such as 1,1-difluoroethane would also provide the identical size distribution in the correct ratio of different active substances and therefore proposed modification in view of the teachings of Noakes would defeat the purpose of Gaetano invention. 
In response, firstly it is argued that nowhere in the reference does Gaetano teach away or discourage one skilled in the art from using other types of propellant. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). With respect to the argument that there is no teaching or guidance in Gaetano that a different propellant, such as 1,1-difluoroethane would also provide the identical size distribution in the correct ratio of different active substances, it is respectfully argued that even though Gaetano only exemplifies HFA 134a and/or HFA 227, nowhere in the reference does Gaetano teach that only HFA 134a and/or HFA 227 are the propellants that allow for the particle size distribution and it also does not teach anywhere in the reference that other HFA propellants such as HFA-152a would not allow the particle size distribution that Gaetano teaches. For example, in the claims of the Gaetano reference, it teaches dissolving the active drug substances in an HFA propellant and does not particularly teach HFA 134a and/or HFA 227 in any of the claims, which suggests that the particular HFA 134a and/or HFA 227 propellants are not the only propellants that can allow for the particle size distribution that Gaetano discloses and that Gaetano does not exclude the inclusion of an HFA propellant such as HFA-152a. Moreover, the Noakes references discloses the comparison of formulations comprising HFA-134a and HFA-152a with Beclomethasone (which is also taught by Gaetano) as the active substance. Therefore, one of ordinary skill in the art would have been strongly motivated to include HFA-152a propellant into the formulation because Noakes provides a comparison of the same active with both HFA-134a and HFA-152a and it provides a strong motivation that 1,1-difluoroethan (HFA-152a) allows for a metered dose inhaler with low GWP in comparison with HFA 134a, reduced irritancy and forms stable suspension or solutions.
The applicant also argued that the mere fact that the active drug substances are soluble in a propellant is not sufficient reason to use that propellant in a composition and other properties such as polarity of a propellant will affect which propellant is desirable for which specific active drug. This argument by the applicant was made in response to examiner's argument that Gaetano teaches dissolving the active drug substances in an HFA propellant and does not particularly teach only HFA 134a and/or HFA 227 in any of its claims.  
In response, firstly the examiner did not argue that solely based on solubility one skilled would use a different propellant. The examiner in the previous office action pointed the claims of the Gaetano reference, which teach dissolving the active drug substances in an HFA propellant and do not particularly teach only HFA 134a and/or HFA 227 in any of the claims. This argument by the examiner was made to show that Gaetano's teachings suggest that the particular HFA 134a and/or HFA 227 propellants are not the only propellants that can allow for the particle size distribution that Gaetano discloses and that Gaetano does not exclude the inclusion of an HFA propellant such as HFA-152a. As discussed above, the Noakes references discloses the comparison of formulations comprising HFA-134a and HFA-152a with Beclomethasone (which is also taught by Gaetano) as the active substance and one of ordinary skill in the art would have been strongly motivated to include HFA-152a propellant into the formulation because Noakes provides a comparison of the same active with both HFA-134a and HFA-152a and it provides a strong motivation that 1,1-difluoroethan (HFA-152a) allows for a metered dose inhaler with low GWP in comparison with HFA 134a, reduced irritancy and forms stable suspension or solutions. Thus, applicant's argument of using a different propellant only based solubility is not persuasive because the Noakes reference provides a motivation of why one would incorporate the HFA-152a propellant. 
Applicant argued that the claimed invention possesses unexpected results wherein the claimed invention improved drug delivery, stability and reduced GWP which is due to the formulation comprising HFA-152a rather than HFA-134a or HFA 227 as the propellant.
In response, as discussed and addressed in the previous office action, the combination of Gaetano and Noakes does teach formulations comprising the same active component and incorporating the HFA-152a propellant rather than HFA-134a or HFA 227. Further, the Noakes reference teaches that HFA-152a has lower global warming potential (GWP) when compared to HFA 134a, reduced irritancy and forms stable suspension or solutions. Thus, not only do the prior art references disclose formulations which are comprised of HFA-152 and the instantly claimed actives, the prior art also recognizes the improved stability and reduced GWP which are referred to as unexpected results by the applicant.   
Applicant argued that there is no teaching in Jager as to the "dissolved oxygen" level in the composition as recited in the amended claim 4.
In response, as discussed in the 103 rejection above, Jagger teaches a small amount of water can be added to aid in the manufacturing and as evidenced by Watson, naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen. Thus, the presence of water would include dissolved oxygen in water of no more than 10 ppm.
Applicant also argued that in the Jagger reference, nitrogen purging and low oxygen level is needed because of the properties of the active ingredient (ipratropium) in Jagger and that the examiner does not articulate why low oxygen level is need in a formulation with different active drug ingredient, such as the claimed invention. 
In response, it is argued that Gaetano, as discussed in the previous office action, disclosed the inclusion of anticholinergic atropine-like derivatives which included ipratropium and instant claim 8 also recites ipratropium in the composition. Therefore, since Jagger taught that low oxygen level (i.e. no more than 1 ppm of oxygen) reduced the oxidation products and increased storage stability of ipratropium, one skilled in the art would have been motivated to incorporate the teachings of Jagger and have a low oxygen level (i.e. no more than 1 ppm of oxygen) for improved storage stability. Moreover, the Gaetano reference also teaches formoterol as the active and as acknowledged by the applicant, formoterol in HFA formulations suffer of chemical stability problems due to their susceptibility to oxidative conditions. Thus, it would have been obvious to one skilled in the art to have a low oxygen level for an active substance which is susceptible to oxidative conditions. 
Further, with respect to the water content, applicant similarly argued that the examiner does not articulate why measures to reduce decomposition or degradation products for the active ingredient in Jagger would be applicable to the active ingredient in the claimed invention. 
In response, Jagger teaches that in propellant/cosolvent systems, the medicament may interact with the cosolvent and/or water present in the system to produce decomposition or degradation products and that only a small amount of water may be added to aid in manufacturing. Even though it doesn’t explicitly exemplify a formulation with the active being formoterol, it does teach formoterol as a medicament that the formulation can be comprised of (see: Col. 4, line 19-28) and formoterol is taught by Gaetano and recited in the instant claims. The rejection is made under 103 and the prior art reference does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123. Moreover, as previously mentioned, the Gaetano reference and the instant claims also teach ipratropium included in the formulation and thus the teachings of Jagger would be applicable to the active ingredients in the other prior art references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7-9, 13-15, 20, 22-26 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 9-20 of copending Application No. 16/582,710 (USPGPUB No. 20200016174) in view of Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘710 application in claim 1 recites a pharmaceutical composition comprising beclomethasone dipropionate and formoterol fumarate dehydrate as the drug component and 1,1-difluoroethane as the propellant component. Claim 2 of ‘710 recites the composition contains less 500 ppm of water and less 1000 ppm of oxygen. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). Claims 4-7 of ‘710 recite the drug component additionally comprises long acting muscarinic antagonists which read on instant claims 7-9. Claims 9-11 of ‘710 recite that at least 90, 95 and 99 weight % of the propellant component is 1,1-difluoroethane which read on instant claims 13 and 14. Claim 12 of ‘710 recites propellant component contains from 0.5 to 10 ppm of unsaturated impurities which reads on instant claim 15. Claim 1 of ‘710 recite the polar excipient which is ethanol and the amount which reads on instant claim 1. Claim 15 of ‘710 recites the composition is free of surfactants and perforated microstructures which read on instant claims 20 and 26. Claims 16 and 17 of ‘710 recite the weight of total impurities which read on instant claims 22 and 23. Claims 18 and 19 of ‘710 recite the composition in the form of suspension and solution which reads on instant claims 24 and 25. Claim 20 of ‘710 recites a metered dose inhaler that reads on instant claim 33. 
The ‘710 application does not claim the composition comprising glycerol as recited in instant claim 1. However, this deficiency is cured by Keller et al. 
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘710 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘710 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘710 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 13, 14, 15, 22-26 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 11, 16, 18, 23, 28, 30, 32, 34, 37 and 72 of copending Application No. 15/781,045 (USPGPUB No. 20190247339) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
Claims 1, 8, 11, 16 and 72 of ‘045 application recite a pharmaceutical composition comprising formoterol fumarate dihydrate and beclomethasone and composition is in the form of a suspension. The claims also recite the composition comprising a propellant component at least 90, 95 and 99 weight % of which is 1,1-difluoroethane. This reads on instant claims 1 (i) and (ii), 13, 14 and 24. Claim 3 of ‘045 recites composition comprising ethanol and reads on instant claim 17. Claim 18 of ‘045 recites propellant component contains 0.5 to 10 ppm of unsaturated impurities and reads on instant claim 15. Claim 23 of ‘045 recites that composition produces less than 0.7% impurities from degradation of formoterol and corticosteroid (e.g. beclomethasone) under same conditions as recited in instant claims 22 and 23 and thus read on these instant claims. Claims 28 and 30 of ‘045 recite composition containing an amount of water and oxygen that reads on instant claims 2 and 4. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). Claim 32 of ‘045 recites the composition is free of perforated microstructures and thus reads on instant claim 26. Claims 34 and 37 of ‘045 recite a metered dose inhaler with sealed and pressurized aerosol container and read on instant claim 33.      
The ‘045 application does not claim the composition comprising glycerol and in the form of a solution as recited in instant claim 1 and 25. However, this deficiency is cured by Keller et al.
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘045 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘045 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘045 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success. Further, it would have been obvious to one of ordinary skill in the art to make the composition in the form of a solution because Keller teaches that addition of glycerol provides aerosols having improved properties in both solution and suspension. 
The ‘045 application does not claim the composition comprising the long acting muscarinic antagonists recited in instant claims 7-9. However, this deficiency is cured by Gaetano.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to further comprise the antimuscarinic agent in the formulation because the combination of the different classes of these drugs was known to be beneficial in preventing or treating disease. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 7-8, 13-15, 24-26, 33 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7-8, 11, 13, 17, 18, 19, 23, 25, 32, 33, 40, 84 and 85 of copending Application No. 16/334,136 (USPGPUB No. 20190374519) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
	The ‘136 application in claim 1 recites a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising tiotropium bromide and the composition is free of acid stabilizers. Claims 7-8, 11 and 13 recite the composition further comprises formoterol fumarate dihydrate and beclomethasone dipropionate. Claims 2-5 of ‘136 claim the composition comprising water and oxygen in the amount recited in instant claims 2 and 4. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). Claims 1, 17, 18 and 85 of ‘136 claim the weight percent of the propellant component in the amount that reads on instant claims 13 and 14. Claim 19 and 23 of ‘136 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. Claim 25 of ‘136 recites the composition is free of perforated microstructures and other components which read on instant claim 26. Claims 32, 33 and 40 of ‘136 also teach the composition in the form of solution and suspension and a metered dose inhaler. Claim 84 of ‘136 teaches the composition delivers the drug component in the same proportion as they occur in the composition.  
The ‘136 application does not claim the composition comprises glycerol as recited in instant claim 1. However, this deficiency is cured by Keller et al. 
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘710 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘710 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘710 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.  
The ‘136 application does not claim the composition comprises a salt of glycopyrrolate as the long acting muscarinic antagonist recited in instant claims 7-9. However, this deficiency is cured by Gaetano.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to comprise the salt of glycopyrrolate in the formulation because the combination of the different drugs was known to be beneficial in preventing or treating disease. Further, it would have been obvious to one of ordinary skill in the art to try and substitute one antimuscarinic agent already taught by ‘136 application for another as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

The following are new double patenting rejections necessitated by additional search and consideration.
Claims 1, 2, 4, 7-9, 13-16, 20, 22-26, 33 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/460,585 (USPGPUB No. 20210386717) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘585 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising tiotropium bromide and the composition is free of acid stabilizers. ‘585 claims the composition further comprises formoterol fumarate dihydrate and beclomethasone dipropionate. ‘585 claims the composition comprising water and oxygen in the amount recited in instant claims. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). ‘585 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘585 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘585 recites the composition is free of perforated microstructures and other components. ‘585 also teach the composition in the form of suspension and a metered dose inhaler. ‘585 teaches the composition delivers the drug component in the same proportion as they occur in the composition.  
The ‘585 application does not claim the composition comprises glycerol as recited in instant claim 1. However, this deficiency is cured by Keller et al. 
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘585 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘585 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘585 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.  
The ‘585 application does not claim the composition comprises a salt of glycopyrrolate as the long acting muscarinic antagonist recited in instant claims 7-9. However, this deficiency is cured by Gaetano.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to comprise the salt of glycopyrrolate in the formulation because the combination of the different drugs was known to be beneficial in preventing or treating disease. Further, it would have been obvious to one of ordinary skill in the art to try and substitute one antimuscarinic agent already taught by ‘585 application for another as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 7-9, 13-16, 20, 22-26, 33 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/361, 851 (USPGPUB No. 20210322379) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘851 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising glycopyrrolate, budesonide and formoterol and the composition is free of acid stabilizers. ‘851 claims the composition comprising water and oxygen in the amount recited in instant claims. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). ‘851 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘851 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘851 recites the composition is free of perforated microstructures and other components. ‘851 also teach the composition in the form of suspension, solution and a metered dose inhaler. 
The ‘851 application does not claim the composition comprises glycerol as recited in instant claim 1. However, this deficiency is cured by Keller et al. 
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘851 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘851 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘851 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.  
The ‘851 application does not claim the composition comprises beclomethasone. However, this deficiency is cured by Gaetano.
Gaetano teaches corticosteroid selected for the formulation include beclomethasone dipropionate and budesonide (Claim 7). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to comprise beclomethasone in place of budesonide in the formulation because the combination of these different drugs was known to be beneficial in preventing or treating disease. Further, it would have been obvious to one of ordinary skill in the art to try and substitute one corticosteroid agent already taught by ‘851 application for another as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 7-9, 13-16, 20, 22-26, 33 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/361,819 (USPGPUB No. 20210322378) in view of Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘819 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising glycopyrrolate, beclomethasone and formoterol and the composition is free of acid stabilizers. ‘819 claims the composition comprising water and oxygen in the amount recited in instant claims. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). ‘819 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘819 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘819 recites the composition is free of perforated microstructures and other components. ‘851 also teach the composition in the form of solution and a metered dose inhaler. 
The ‘819 application does not claim the composition comprises glycerol as recited in instant claim 1. However, this deficiency is cured by Keller et al. 
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘819 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘819 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘819 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 7-9, 13-16, 20, 22-26, 33 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/361,772 (USPGPUB No. 20210322377) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Keller et al. (US 6,585,958 B1; Jul. 1, 2003) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘772 application claims a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising glycopyrrolate and formoterol. ‘772 claims the composition comprising water and oxygen in the amount recited in instant claims. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). ‘772 claims the weight percent of the propellant component in the amount that reads on instant claims. ‘772 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. ‘772 also teach the composition in the form of suspension, solution and a metered dose inhaler. 
The ‘772 application does not claim the composition comprises glycerol as recited in instant claim 1. However, this deficiency is cured by Keller et al. 
As discussed supra, Keller et al. teaches a pressure-liquefied propellant mixture for aerosols, comprising 1,1,1,2-tetrafluoroethane and pharmaceutically active compound in the form of solution or suspension (see: Abstract; Summary of Invention). The pharmaceutically active compounds include formoterol, beclomethasone and anticholinergics such as glycopyrronium bromide and tiotropium bromide (Col. 8, lines 3-32). The reference further teaches glycerol as a suitable cosolvent along with ethanol (see Col. 10, line 25-30 and Example 12). The reference teaches that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained (Col. 6, line 33-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘772 to incorporate the teachings of Keller and include glycerol as a cosolvent because ‘772 already teaches ethanol in its formulation and Keller teaches that glycerol can also be added in metered dose aerosols. Keller also provides a motivation that by addition of glycerol, suspension or solution aerosols having improved properties can often be obtained. Moreover, both ‘772 and Keller teach metered dose aerosol compositions comprising similar active drug components and excipients such as ethanol and therefore one of ordinary skill in the art would have had a reasonable expectation of success.  
The ‘772 application does not claim the composition comprises beclomethasone. However, this deficiency is cured by Gaetano.
Gaetano teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids such as beclomethasone have been proposed for the prevention and/or treatment of diseases (see: Page 2, line 4-7; Claim 7). Therefore, it would have been obvious to one of ordinary skill in the art to comprise beclomethasone in the formulation because the combination of these different drugs was known to be beneficial in preventing or treating disease. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments, filed 08/10/2022, with respect to the double patenting rejections have been fully considered but they are not persuasive.
It was argued that the applicant will submit a terminal disclaimer to overcome the rejection when these are the last remaining rejections.
In response, since applicant have not filed a terminal disclaimer, the double patenting rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616